EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James C Wray on 2/16/22.

The application has been amended as follows: 
The specification has been amended on the pages that are shown:

On page 21, line 20, FIGS.  10a, 10b, 10c, 10d, 10e, 10f, 10g, 10h and 101 illustrate a cushion member inside a pouch with two rigid plates connected by an elastic belt along the periphery, where the pouch along its circumference comprises a) an resiliently elastic belt or b) elastic bellows, c) with a plate comprising a fabric or Velcro™ surface for easy sliding on a smooth support, d) with diagonal

On page 31, line 12, after “FIG. 10d” please insert – with diagonal profiles 48 –

On page 31, line 13, after “FIG. 10e” please insert – with longitudinal profiles 48 –
	
b.	Claim 13 has been amended to correct an obvious typo see below;



13. (Currently Amended) A locating pin for positioning at least one workpiece on a mounting member, the locating pin comprising:

a central body extending axially between a base region an intermediate region and a head region;

the intermediate region of the central body defining a pair of openings on circumferentially opposite sides of the central body;

the head region tapering inwardly to a tip for being received by a hole in the at least one


a channel defined by the central body and extending axially through the base region the intermediate region and the head region and terminating prior to the tip;

a driver slidingly received by the channel of the central body, the driver extending axially between a bottom flange and a wedge portion; and

a pair of cams each positioned in one of the openings of the central body for being biased outwardly in opposite directions relative to one another into an extended position by the wedge portion during axial movement of the driver such that the pair of cams 

wherein the wedge portion of the driver defines a pair of first guiding elements, and wherein the pair of cams [ presents ] each  present at least one second guiding element in engagement with one of the first guiding elements for guiding the wedge portion as the wedge portion axially moves relative to the pair of cams.


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
The applicant was already in condition for allowance and now the claim has been further amended so the prior art neither anticipates nor rendered obvious the invention of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 16, 2022